Citation Nr: 1109165	
Decision Date: 03/08/11    Archive Date: 03/17/11

DOCKET NO.  08-10 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for cervical spine degenerative osteoarthritis and degenerative disc disease, to include as secondary to residuals, status post dislocated left shoulder.

2.  Entitlement to a compensable evaluation for residuals, status post dislocated left shoulder (minor).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's Son, and R.M.



ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1952 to March 1955 and from May 1955 to January 1960.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In March 2009, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims folder.

This case was previously before the Board in July 2009 when it was remanded for further development.  

In February 2011, the Veteran submitted additional evidence following the December 2010 supplemental statement of the case.  On review, the additional evidence essentially duplicates and/or is not pertinent to the claim relating to entitlement to a compensable evaluation for residuals, status post dislocated left shoulder (minor).  Therefore, a remand to have a supplemental statement of the case issued with regard to this issue would serve no useful purpose and is not required.  See 38 C.F.R. §§ 19.31, 19.37 (2010); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for cervical spine degenerative osteoarthritis and degenerative disc disease, to include as secondary to residuals, status post dislocated left shoulder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to January 8, 2010, the Veteran's residuals, status post dislocated left shoulder (minor), manifested a predominantly normal range of motion without pain; pain; normal upper extremity strength, reflexes, and sensation; and essentially normal X-ray findings. 

2.  Beginning January 8, 2010, the Veteran's residuals, status post dislocated left shoulder (minor), manifested a range of motion of the left shoulder of flexion to 100 degrees, abduction to 140 degrees, objective evidence of pain with active motion and following repetitive motion, and X-ray evidence of degeneration.

3.  At no point during the period on appeal did the Veteran's residuals, status post dislocated left shoulder (minor), manifest any ankylosis, limitation of the arm to 25 degrees from side, recurrent dislocation, fibrous union, nonunion, or loss of head (flail joint).  


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for residuals, status post dislocated left shoulder (minor), for the period prior to January 8, 2010, are not met.  38 U.S.C.A. §§ 1155, 5197 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, 4.72, Diagnostic Codes 5003, 5200, 5201, 5202, 5203 (2010).

2.  The criteria for an evaluation of 20 percent disabling, and no higher, for residuals, status post dislocated left shoulder (minor), for the period beginning January 8, 2010, have been met.  38 U.S.C.A. §§ 1155, 5197 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, 4.72, Diagnostic Codes 5003, 5200, 5201, 5202, 5203 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In a claim for an increased evaluation, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Here, the VCAA duty to notify was satisfied by way of a letter sent to the appellant in June 2006 that fully addressed all notice elements and was sent prior to the initial AOJ decision in this matter.  The letter informed the appellant of what evidence was required to substantiate the claim and of the appellant's and VA's respective duties for obtaining evidence. 

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA treatment records.  The Veteran submitted relevant private treatment records from Drs. P.H., J.S., J.M., and M.A. and was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.

The Court recently held in Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010) that there are two duties imposed by 38 C.F.R. 3.103(c)(2), (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked-are not impacted by the Veteran's receipt of a VCAA-compliant notice letter.  

Here, during the hearing, although the Veterans Law Judge did not explicitly note the bases of the prior determinations or note the elements that were lacking to substantiate the Veteran's claims, the Veteran's representative demonstrated actually knowledge of this information.  The representative's questions specifically elicited responses designed to show that the Veteran's left shoulder disorder was more severe than contemplated by a noncompensable evaluation.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (explaining that actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what was necessary to substantiate his or her claim.)  Accordingly, the Veteran is not shown to be prejudiced on this basis.  

In addition, the Veterans Law Judge sought to identify any pertinent, outstanding evidence that might have been overlooked.  The Veterans Law Judge asked the Veteran where he received his shoulder treatment.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  

Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2). 

In July 2009 the Board remanded the Veteran's claim of entitlement to a compensable evaluation for residuals, status post dislocated left shoulder (minor) for the Veteran to be afforded a VA medical examination.  Pursuant to the Board's remand, in January 2010 the Veteran was afforded a VA medical examination.  As such, the Board is thus satisfied that the RO has substantially complied with the orders of the January 2010 remand.  See Dyment v. West, 13 Vet. App. 141, 146- 47 (1999) (regarding substantial compliance); see also Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran).

The appellant was afforded VA medical examinations in December 2006 and January 2010.  Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Higher Evaluation

The Veteran seeks a compensable evaluation for residuals, status post dislocated left shoulder (minor).

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal arises from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's left shoulder disability is rated as noncompensably disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5203, for impairment of the clavicle or scapula.  Significantly, the provisions of 38 C.F.R. § 4.71a expressly provide for the application of different rating criteria depending upon whether a Veteran's minor (non-dominant) or major (dominant) side is being evaluated.  See 38 C.F.R. § 4.69 (2010).  Because the Veteran in this case is right-hand dominant, his left shoulder disability affects his minor, non-dominant side.

Under Diagnostic Code 5200, favorable ankylosis of the scapulohumeral articulation (abduction is possible to 60 degrees and the individual can reach his or her mouth and head) warrants a 20 percent rating for the minor arm and a 30 percent rating for the major arm.  Intermediate ankylosis (between favorable and unfavorable) warrants a 30 percent rating for the minor arm and a 40 percent rating for the major arm.  Unfavorable ankylosis (abduction is limited to 25 degrees from the side) warrants a 40 percent rating for the minor arm and a 50 percent rating for the major arm.  38 C.F.R. § 4.71a, Diagnostic Code 5200.

Under Diagnostic Code 5201, limitation of motion of the arm at the shoulder level is rated as 20 percent disabling for the major and minor arms.  Limitation of motion of the arm midway between the side and shoulder level is rated as 30 percent disabling for the major arm and 20 percent disabling for the minor arm.  Limitation of the arm to 25 degrees from side is rated as 40 percent disabling for the major arm and 30 percent disabling for the minor arm.  38 C.F.R. § 4.71a, Diagnostic Code 5201.

Flexion of the shoulder to 180 degrees is considered full, abduction to 180 degrees is considered full and extension to zero degrees is considered full.  See 38 C.F.R. § 4.71, Plate I.

Under Diagnostic Code 5202, malunion of the humerus with moderate deformity warrants a 20 percent rating for the major and minor shoulders.  Malunion of the humerus with marked deformity warrants a 20 percent rating for the minor shoulder and a 30 percent rating for the major shoulder.  In addition, a 20 percent rating is warranted where there is recurrent dislocation of the humerus at the scapulohumeral joint with infrequent episodes and guarding of movement only at shoulder level for both the major and minor arms.  Recurrent dislocation of the humerus at the scapulohumeral joint with frequent episodes and guarding of all arm movements warrants a 20 percent rating for the minor arm and a 30 percent rating for the major arm.  Fibrous union of the humerus warrants a 40 percent rating for the minor arm and a 50 percent rating for the major arm.  Nonunion (false flail joint) of the humerus warrants a 50 percent rating for the minor arm and a 60 percent rating for major arm.  Loss of head (or flail joint) warrants a 70 percent rating for the minor arm and an 80 percent rating for the major arm.  38 C.F.R. § 4.71a, Diagnostic Code 5202.

Under Diagnostic Code 5203, a 10 percent rating for either arm, is warranted for malunion of the clavicle or scapula or nonunion of the clavicle or scapula without loose movement.  In order to warrant the assignment of a maximum 20 percent rating for either the major or the minor arm, the evidence must show dislocation of the clavicle or scapula, or nonunion of the clavicle or scapula with loose movement.  Under this Diagnostic Code, impairment of the clavicle or scapula may also be rated on impairment of function of the contiguous joint.  38 C.F.R. § 4.71a, Diagnostic Code 5203.

Degenerative arthritis is rated under Diagnostic Code 5003.  See 38 C.F.R. § 4.71a.  Diagnostic Code 5003 provides that degenerative arthritis established by X-ray is rated on the basis of limitation of motion under the appropriate Diagnostic Codes for the joint involved.  Further, if the limitation of motion of the joint involved is noncompensable, a rating of 10 percent is applicable.  Id.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, but with x- ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and occasional incapacitating exacerbations, a 20 percent evaluation is assigned.  With X- ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, a 10 percent rating is assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

With any form of arthritis, painful motion is an important factor.  It is the intention of the rating schedule to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  A compensable evaluation under Diagnostic Code 5003 and 38 C.F.R. § 4.59 (for painful motion) is in order where arthritis is established by x-ray findings and no actual limitation of motion of the affected joint is demonstrated.  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Where compensable limitation of motion is demonstrated in the joint, the Lichtenfels rule is not applicable.

In a private treatment note, dated in March 2004, the Veteran was noted to have moderate to severe left anterior upper shoulder symptoms that were usually stiff but sometimes sharp and burning in character.  The pain radiated from the left shoulder to the Veteran's left hand.  Symptoms were reported to be worse with lying down, movement, use, walking, running, and certain movements.  Upon physical examination, the Veteran's left shoulder manifested mild to moderate tenderness in the trapezius.  There were active trigger points in the middle trapezius.  The physician diagnosed the Veteran with adhesive capsulitis with associated shoulder bursitis.

In July 2005 the Veteran was noted to have upper extremity strength of 5/5, reflexes of 2+, and sensation intact.

In December 2006 the Veteran was afforded a VA Compensation and Pension (C&P) joints examination.  The Veteran reported that he has pain, stiffness, giving way, and locking and that he takes hydrocodone for relief of his pain with good results.  He had flare-ups of pain with lifting.  Physical examination of the left shoulder revealed prominent acromioclavicular joints.  The distal end of the clavicles were prominent bilaterally.  There was a negative impingement test.  He had no muscular weakness.  There was no atrophy of the suprascapular and musculature.  He had not neurovascular deficits of the upper extremities.  Range of motion of the left shoulder was noted to be flexion and abduction to 180 degrees without pain and internal and external rotation to 90 degrees without pain.  The Veteran's sensation to pin prick and touch was preserved.  X-ray examination of the left shoulder was essentially normal with no signs of fracture or dislocation.  The examiner diagnosed the Veteran with acromioclavicular joint arthritis with impingement syndrome of the left shoulder.  Repetitive motions of the Veteran's left shoulder had no affect on the Veteran's range of motion, pain, fatiguability, weakness, endurance, or coordination.

In a treatment note, dated in August 2007, the Veteran was noted to have chronic pain in the left shoulder.  In another treatment note, dated in August 2007, the Veteran was noted to be employed as a courtesy bus driver.

In March 2009 the Veteran reported that he had moderate to severe left anterior and posterior lateral shoulder symptoms which were generally achy but occasionally sharp in quality.  Digital palpation revealed moderate spasm and tenderness in the cervico-thoracic region on the left.  Active trigger points were noted in the middle trapezius on the left, the supraspinatus on the left and the subscapularis on the left.  Active trigger points were found in the deltoid on the left and the rhomboids on the left.  All active left shoulder ranges of motion were moderately restricted by pain.  In relevant part, the Veteran was diagnosed with adhesive capsulitis with associated shoulder/bursitis complicated by cervicalgia.  

At the hearing before the undersigned Veterans Law Judge in March 2009 the Veteran reported that at the prior VA medical examination he could hardly move his arm up.  The Veteran indicated that he saw a chiropractor twice a week for wet, hot, and cold treatments for his shoulder.  He further reported that he limited the movement of his left shoulder and arm.  He indicated that he felt pain in the left shoulder. 

The Veteran reported that he was employed in a treatment note dated in May 2009.

In January 2010 the Veteran was afforded a VA C&P joints examination.  The Veteran was noted to be right hand dominant.  The left shoulder was noted to have no deformity, giving way, instability, stiffness, weakness, incoordination, episodes of dislocation or subluxation, locking episodes, effusions, symptoms of inflammation, or flare-ups.  The Veteran reported left shoulder pain and decreased speed of joint motion.  Physical examination of the left shoulder revealed no loss of bone, recurrent shoulder dislocations, or inflammatory arthritis.  There was tenderness and guarding of motion.  The left shoulder had flexion to 100 degrees, abduction to 140 degrees, internal rotation to 50 degrees, and external rotation to 60 degrees.  There was objective evidence of pain with active motion on the left side.  There was objective evidence of pain following repetitive motion.  There was no additional limitation following three repetitions of range of motion.  There was no joint ankylosis.  The examiner noted that although the Veteran had restricted flexion and abduction of the left shoulder the results were exaggerated during the examination.  X-ray examination of the left shoulder, dated in January 2007, revealed infraspinatus tendonopathy with small articular surface partial thickness tear, supraspinatus tendonopathy with no evidence of a tear, long head of the biceps tendonopathy and partial tear, and subacromial/subdeltoid bursitis.  The findings were noted to be severe hypertrophic changes of the acromioclavicular joint, otherwise unremarkable bone marrow signal, small amount of joint fluid as well as fluid in the subacromial/subdeltoid bursa, infraspinatus and to a lesser extent supraspinatus tendonopathy, and small articular surface partial thickness tear at the insertion of the infraspinatus tendon.  The subscapularis and teres minor tendons were intact.  There was attenuation of the postero superior labrum.  There was no evidence of nerve entrapment or muscle atrophy and there were no soft tissue masses  identified.  X-ray examination of the left shoulder, dated in January 2010, revealed mild degenerative changes and old fracture of the distal left clavicle.  

In a VA C&P spine examination report, dated in January 2010, the Veteran was noted to be employed.

In June 2010 the Veteran complained of severe pain in the left shoulder and reported to have a problem lifting his arm.  He reported that movement was limited and he has to hold the arm down not able to lift above his elbow.

The Board finds that entitlement to a compensable evaluation for residuals, status post dislocated left shoulder (minor), for the period prior to January 8, 2010, is not warranted.  Prior to January 8, 2010, the Veteran's left shoulder disorder manifested pain with a normal range of motion.  In July 2005 the Veteran was noted to have normal upper extremity strength, reflexes, and sensation.  Upon examination in December 2006 the Veteran was found to have shoulder pain; however, the range of motion of the left shoulder was 180 degrees of flexion and abduction without pain.  Repetitive motions of the Veteran's left shoulder had no affect on the Veteran's range of motion, pain, fatiguability, weakness, endurance, or coordination.  The Veteran reported stiffness, giving way, and locking in December 2006.  However, there was no objective evidence of any shoulder instability.  The Veteran was diagnosed with acromioclavicular joint arthritis with impingement syndrome of the left shoulder; however, X-ray examination of the left shoulder was essentially normal with no signs of fracture or dislocation.  In March 2009 the Veteran was noted to have moderate to severe left shoulder pain and the Veteran was diagnosed with adhesive capsulitis with associated shoulder/bursitis complicated by cervalgia.  The range of motion of the Veteran's left shoulder was noted to be moderately restricted by pain; however, the Veteran was not diagnosed with arthritis of the shoulder at the time, there was no X-ray evidence of arthritis, and there were no measurements of the Veteran's reported restricted left shoulder range of motion.  As prior to January 8, 2010, the Veteran's left shoulder manifested symptoms of pain on motion, a predominantly normal range of motion, and no X-ray evidence of left shoulder arthritis, entitlement to a compensable evaluation for residuals, status post dislocated left shoulder (minor), for the period prior to January 8, 2010, is denied.

The Board finds that entitlement to an evaluation of 20 percent disabling, and no higher, for residuals, status post dislocated left shoulder (minor), for the period beginning January 8, 2010, is warranted.  Upon examination on January 8, 2010, the Veteran was found to have a range of motion of the left shoulder of flexion to 100 degrees, abduction to 140 degrees.  There was objective evidence of pain with active motion and following repetitive motion of the left shoulder.  In addition, X-ray examination of the left shoulder, dated in January 2010, revealed mild degenerative changes and old fracture of the distal left clavicle.  In June 2010 the Veteran complained of severe pain in the left shoulder and reported having a problem lifting his left arm.  However, at no point during the period on appeal has the Veteran's residuals, status post dislocated left shoulder (minor), manifested ankylosis, limitation of the arm to 25 degrees from side, recurrent dislocation, fibrous union, nonunion, or loss of head (flail joint).  Given the findings and diagnoses reflected in the medical evidence, the Board finds that the disability is more appropriately evaluated as limitation of motion of the arm pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5201.  See Butts v. Brown, 5 Vet. App. 532 (1993) (choice of diagnostic code should be upheld if supported by explanation and evidence).  As such, entitlement to an evaluation of 20 percent disabling, and no higher, for residuals, status post dislocated left shoulder (minor), for the period beginning January 8, 2010, is granted pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5201.

In reaching the decisions above the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against entitlement to a compensable evaluation prior to January 8, 2010, and an evaluation in excess of 20 percent disabling, for the period beginning January 8, 2010, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has considered whether the Veteran's claim warrants referral to the Chief Benefits Director of VA's Compensation and Pension Service under 38 C.F.R. § 3.321.  The Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

The Veteran does not meet the criteria for a compensable rating prior to January 8, 2010, and does not meet the criteria for an evaluation in excess of 20 percent disabling for the period beginning January 8, 2010, and there are no aspects of this disability not contemplated by the schedular criteria.

Furthermore, the Board finds no evidence of any unusual or exceptional circumstances, such as marked interference with employment or frequent periods of hospitalization related to the service-connected disability at issue that would take the Veteran's case outside the norm so as to warrant an extraschedular rating.  The Veteran has not required frequent periods of hospitalization related to any service-connected disability at issue.  Therefore, referral by the RO to the Chief Benefits Director of VA's Compensation and Pension Service, under 38 C.F.R. § 3.321 is not warranted.  Id.

Finally, where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the Veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  TDIU may be a part of a claim for increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009). In this case, the Veteran is employed full time and has not alleged that he was unemployable during the course of the appeal.  Moreover, there is no evidence of unemployability, accordingly, TDIU is not raised by the record.


ORDER

Entitlement to a compensable evaluation for residuals, status post dislocated left shoulder (minor), for the period prior to January 8, 2010, is denied.

Entitlement to an evaluation of 20 percent disabling, and no higher, for residuals, status post dislocated left shoulder (minor), for the period beginning January 8, 2010, is granted pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5201, subject to the rules and regulations governing the payment of VA monetary benefits.


REMAND

The Veteran seeks entitlement to service connection for cervical spine degenerative osteoarthritis and degenerative disc disease, to include as secondary to residuals, status post dislocated left shoulder.

In December 2006 the Veteran was afforded a VA C&P examination regarding the etiology of his cervical spine degenerative osteoarthritis and degenerative disc disease, to include as secondary to residuals, status post dislocated left shoulder.  After examination, the examiner rendered the opinion that the Veteran' cervical spine condition was less likely than not due to or related to the Veteran's residuals, status post dislocated left shoulder.  However, the examiner did not render an opinion regarding whether the Veteran's cervical spine condition was directly due to or related to the Veteran's active service.

Subsequently, in July 2009, the Board found that the December 2006 VA C&P examination did not render an opinion regarding whether the Veteran's cervical spine condition was directly related to the Veteran's active service, and therefore remanded the claim for the Veteran to be afforded another examination.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Board requested that the Veteran be scheduled for and undergo an appropriate VA examination to determine the nature, extent, onset and etiology of any cervical spine degenerative osteoarthritis and degenerative disc disease found to be present.  The Board requested that the claims folder should be made available to and reviewed by the examiner and that all indicated studies be performed, and all findings reported in detail.  The Board asked that the examiner comment on the Veteran's report regarding the onset and continuity of symptomatology, the lay statements of record relating to the Veteran's condition since service, and opine as to whether it is at least as likely as not that the Veteran's cervical spine degenerative osteoarthritis and degenerative disc disease is related to or had its onset during service.  

Pursuant to the Board's July 2009 remand, in January 2010 the Veteran was afforded a VA C&P spine examination.  After physical evaluation and review of the claims file, the examiner diagnosed the Veteran with degenerative disease of the cervical spine.  The examiner rendered the opinion that the Veteran's degenerative disease of the cervical spine was not caused by or a result of the Veteran's active service.  The examiner provided the rationale that there was no evidence in the associated service treatment records that the Veteran received any treatment for any cervical spine condition during active service.  However, the examiner did not comment on the Veteran's reports of continuity of symptomology, the Veteran's friends' lay testimony of the Veteran's continuity of symptomology, or the private treatment records regarding the Veteran's treatment for a cervical spine disorder.

In a statement submitted by a coworker of the Veteran, dated in August 2009 and received by VA in August 2010, the Veteran was noted to have difficulty getting around and that getting in and out of the shuttle van takes much effort due to his condition.  In another statement submitted by a coworker, dated in July 2009 and received by VA in August 2010, the Veteran was noted to not stand upright due to his back pain.  In a statement submitted by the Veteran's employer, dated in August 2009 and received by VA in August 2010, the Veteran was noted to have been employed since 1991 and that he first worked as a mechanic and then as a shuttle vehicle driver.  The individual indicated that the Veteran had had a back problem for as long as she could remember.

In a statement submitted by a friend, dated in July 2009 and received by VA in August 2010, the Veteran was noted to be unable to do any work on the outside of his home due to his back problems and that the individual had never seen the Veteran walk upright.

A November 2011 statement in the file indicates that the Veteran's complete service treatment records are unavailable.  The Board notes that the Veteran's service treatment records are unavailable and in such cases there is a heightened obligation to assist the appellant in the development of the case, a heightened obligation to explain findings and conclusions, and a heightened duty to consider carefully the benefit of the doubt rule in cases, such as in this situation, in which records are presumed to have been or were destroyed while the file was in the possession of the government.  See Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005); see also Cromer v. Nicholson, 19 Vet. App. 215, 217 (2005) (citing O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).

As the examiner did not comment upon the Veteran's reports of continuity of symptomology, the Veteran's friends' lay testimony of the Veteran's continuity of symptomology, or the private treatment records regarding the Veteran's treatment for a spine disorder as ordered by the Board in the July 2009 remand and solely relied on the lack of in service treatment for a cervical spine disorder in rendering his opinion, the Board finds that the claim must be remanded for the Veteran to be afforded another VA medical examination.  See Stegall v. West, 11 Vet. App. 268 (1998) (Where the remand orders of the Board or the Court are not complied with, the Board errs as a matter of law when it fails to ensure compliance, and further remand will be mandated.); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.).  In addition, in light of the statements of the Veteran's friends, associated with the claims file after the January 2010 examination, the Board finds that the Veteran must be afforded another VA examination for these statements to be considered.  

Since the claims file is being returned it should be updated to include VA treatment records compiled since June 2009.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Attempt to obtain VA medical records pertaining to the Veteran that are dated since June 2009.  Any additional pertinent records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims file.

2.  Arrange for the Veteran to undergo an appropriate VA examination to determine the nature, extent, onset and etiology of any cervical spine degenerative osteoarthritis and degenerative disc disease found to be present.  The claims folder should be made available to and reviewed by the examiner.  All indicated studies should be performed, and all findings should be reported in detail.  The examiner should comment on the prior reports of examination, the Veteran's reports regarding the onset and continuity of symptomatology, and the lay statements relating to the Veteran's condition since service, and opine as to whether it is at least as likely as not that the Veteran's cervical spine degenerative osteoarthritis and degenerative disc disease is related to or had its onset during service.  If not, the examiner should opine as to whether it is at least as likely as not that the Veteran's cervical spine degenerative osteoarthritis and degenerative disc disease is secondary to or aggravated by the service-connected left shoulder.  The rationale for all opinions expressed should be provided in a report.  

3.  Thereafter, readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted in full, the Veteran and his representative should be issued a supplemental statement of the case and provided an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


